Title: From James Madison to John Cartwright, [post–23 September 1824]
From: Madison, James
To: Cartwright, John


        
          [post–23 September] 1824.
        
        It is so long since I recd. your Volume on the English Constitution with the letter accompanying it that I must add to my thanks for the favors, an apology for the delay in returning them. I perceived at once that to do justice to such a work, it ought to be read with a continued attention which happened to be impossible till within a short time past.
        I am now able to say that I have found in your pages not a little to admire, very much to approve, but some things in which I can not concur. Were I to name instances of the last, I should not omit, your preference of a single to a double Legislature.
        The infirmities most besetting Popular Governments, even in the Representative Form, are found to be defective laws which do mischief before they can be mended, and laws passed under transient impulses, of which time & reflection call for a change. These causes, render the Statute Book complex and voluminous, multiply disputed cases between individuals, increase the expence of Legislation, and impair that certainty & stability which are among the greatest beauties, as well as most solid advantages of a well digested Code.
        A second Branch of the Legislature, consisting of fewer and riper members, deliberating separately & independently of the other, may be expected to correct many errors and inaccuracies in the proceedings of the other, and to controul whatever of passion or precipitancy may be found in them, and being in like manner with the other, elective & responsible, the probability is strengthened that the Will & the interest of their common Constituents will be duly pursued.
        In support of this view of the subject, it may be remarked that there is no instance among us of a change of a double for a single Legislature, whilst there is more than one of a contrary change; and it is believed, that if all the States were now to form their Govts. over again with lights derived from experience they would be unanimous in preferring two Legislative Chambers to a Single one.
        I hope you will have no occasion to regret your early patronage of the Independence of this Country, or your approbation of the principles on which its Govts. have been established. Thus far the Trees can be safely tested by their fruits.
        It affords sincere pleasure to find your Govt. & Nation relaxing their prejudices agst. us. Experience has proved, what a few on your side as well as on this foresaw, that the separation of the Colonies tho’ a gain to them would be no loss of retainable Commerce, to the parent State; whilst it would be a gain to its Treasury in the diminished demands on it. It remains for

the two Countries now, but to cultivate mutual good will, to enrich & improve each other, by all the interchanges having these tendencies; and to promote by their examples the improvement & happiness of all other Countries. I beg you to accept my acknowledgts. for the friendly sentiments you have addressed to me, & to be assured of my great respects & good wishes
        
          J. M
        
      